Citation Nr: 0905094	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-34 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to Type II diabetes 
mellitus.

3.  Entitlement to service connection for a bilateral arm 
disability, claimed as secondary to Type II diabetes 
mellitus.

4.  Entitlement to service connection for a bilateral leg 
disability, claimed as secondary to Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision of the Columbia, South Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran's claims file is now in the jurisdiction of the 
Roanoke, Virginia RO.  In June 2006, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is associated with the Veteran's claims file.  The Veteran 
submitted additional evidence with a waiver of initial agency 
of original jurisdiction consideration at the Travel Board 
hearing.

Initially, the Board notes that this claim has been subject 
to Chairman's Memorandum 01-06-24 (September 21, 2006), which 
instituted a stay on all cases affected by the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
Haas v. Nicholson, 20 Vet App 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
On May 8, 2008, the United States Court of Appeals for the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's 
decision, and issued mandate in Haas effective October 16, 
2008.  A petition for a writ of certiorari in Haas was denied 
by the United States Supreme Court on January 21, 2009.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
In light of the foregoing and Chairman's Memorandum 01-09-03 
(January 22, 2009), which rescinds Chairman's Memorandum 01-
06-24 in its entirety, the Board finds it may now proceed in 
the instant appeal.



FINDINGS OF FACT

1. It is not shown that the Veteran served in the Republic of 
Vietnam or was exposed to an herbicide agent (to include 
Agent Orange) during service.  

2. Type II diabetes mellitus was not manifested in service or 
in the first postservice year, and the preponderance of the 
evidence is against a finding that the Veteran's current Type 
II diabetes mellitus is related to an event, injury, or 
disease in service.

3. Type II diabetes mellitus is not service connected; 
erectile dysfunction was not manifested in, and is not shown 
to be related to, the veteran's service.  

4. It is not shown that the Veteran has a current bilateral 
arm disability; and as Type II diabetes mellitus is not 
service connected, another threshold legal requirement for 
establishing secondary service connection for a bilateral arm 
disability is not met.  

5. It is not shown that the Veteran has a current bilateral 
leg disability; and as Type II diabetes mellitus is not 
service connected, another threshold legal requirement for 
establishing secondary service connection for a bilateral leg 
disability is not met.  


CONCLUSIONS OF LAW

1. Service connection for diabetes mellitus is not warranted. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2. The claim of secondary service connection for erectile 
dysfunction is legally insufficient; service connection for 
such disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

3. The claim of secondary service connection a bilateral arm 
disability is legally insufficient; service connection for 
such disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).
4. The claim of secondary service connection for a bilateral 
leg disability is legally insufficient; service connection 
for such disability is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An April 2004 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent postservice treatment records have been secured.  
The RO did not arrange for a VA examination because such was 
not necessary.  Absent any competent (medical) evidence 
suggesting that the Veteran's Type II diabetes mellitus may 
be related to his service, that his erectile dysfunction may 
be related to his service or a service-connected disability, 
or that he has any current disabilities of the bilateral arms 
or legs, an examination to secure a medical nexus opinion is 
not necessary.  See 38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  

While the Board considered undertaking further development to 
determine whether the Veteran's service included duty or 
visitation in the Republic of Vietnam during the Vietnam era, 
based on his testimony at the June 2006 Travel Board hearing, 
the Board has determined that any further attempts at 
development for this information would be fruitless.  
Notably, the Veteran testified he could not remember the 
units to which he was attached when he allegedly visited 
Vietnam, or the units to which he escorted deliveries of 
supplies (the alleged purpose of his temporary duty in 
Vietnam).  He has not identified any other pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

B.	Factual Background

The Veteran's service personnel records show he served in the 
U.S. Army as an engineer supply and parts specialist, and was 
stationed in Thailand from April 1968 to October 1969.  A 
November 1968 letter shows that he was "awarded the Vietnam 
Campaign Medal and Vietnam Service Medal by virtue of 
permanent assignment to a unit in Thailand."  

The Veteran's STRs, including his September 1969 report of 
medical history and service separation physical examination 
report, are silent for any complaints, findings, treatment, 
or diagnoses of Type II diabetes mellitus, erectile 
dysfunction, a bilateral arm disability, or a bilateral leg 
disability.

April 1997 to March 2004 private treatment records from Dr. 
D.L.B. show that in February 2001, the Veteran complained of 
some erectile dysfunction.  Based on his history of Type IV 
hyperlipidemia, mild hyperglycemia, and his strong family 
history of diabetes, blood work was done and, in March 2001, 
Type II diabetes mellitus was diagnosed.  In February 2004, 
he complained of back pain and leg cramps with difficulty 
walking.  Diffuse lumbosacral tenderness and pain was found 
on flexion and extension of the lumbar spine; his bent-knee 
raising test was negative and there were no signs of motor or 
sensory deficits.  Lumbar disk disease was assessed.  A few 
days later, also in February 2004, he complained of numbness 
in the right posterior shoulder.  On examination, he was 
found to have some mild cervical tenderness with numbness 
over the right lateral upper arm and a slightly decreased 
handgrip, bilaterally.  The physician stated that with the 
development of upper arm numbness, he was concerned the 
Veteran might have cervical disk disease.  In March 2004, the 
Veteran complained of persistent neck and back pain; 
generalized osteoarthritis was diagnosed.

In April 2004, the National Personnel Records Center (NPRC) 
certified that it was unable to determine whether the Veteran 
had in-country service in the Republic of Vietnam.

At the June 2006 Travel Board hearing, the Veteran testified 
that although he was stationed permanently in Thailand, he 
had occasional temporary duty assignments to Vietnam, 
escorting supply runs.  Each visit lasted anywhere from 10 to 
15 days.  On one occasion, he "was gone longer than 
[expected] and they almost put [him] down [as] missing in 
action because they hadn't received the supplies or heard 
from [him] in one certain area."  He stated that he made 
supply runs to places like Ban Kai, Da Nang, Tan Son Nhut, 
and Cam Ranh Bay.


C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Direct service connection - Type II diabetes mellitus.

Certain chronic diseases (including diabetes mellitus) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

At the outset, it is noteworthy that although service 
personnel records show that the Veteran served in Thailand 
during the Vietnam era, it is not shown that his "service 
involved duty or visitation in the Republic of Vietnam," or 
that he served in a Korean unit exposed to herbicide agents 
(and was thus exposed to any herbicide agents, including 
Agent Orange).  The NPRC was unable to determine whether he 
had any service in the Republic of Vietnam.  His service 
personnel records show that he was awarded the Vietnam 
Campaign Medal and Vietnam Service Medal.  The Vietnam 
Campaign Medal was awarded to service members who "served 
for 6 months in South Vietnam" between March 1, 1961 and 
March 28, 1973 or "served outside the geographical limits of 
South Vietnam and contributed direct combat support to the 
[Republic of Vietnam] Armed Forces for an aggregate of six 
months."  The Vietnam Service Medal was awarded to service 
members who served "in Vietnam and the contiguous waters or 
airspace thereover" or "in Thailand, Laos, or Cambodia or 
the airspace, thereover, and in direct support of operations 
in Vietnam."  Thus, the award of either medal is not of 
itself necessarily indicative of service in Vietnam.  See 
Manual of Military Decorations and Awards, A-6 (Department of 
Defense Manual 1348.33-M, September 1996) (emphases added).  
Although the Veteran contends he visited Vietnam on temporary 
duty assignments from Thailand, he has not submitted any 
evidence to substantiate such claim, nor sufficient 
identifying information for VA to pursue verification of his 
alleged presence in Vietnam.  Consequently, his claim seeking 
service connection for Type II diabetes mellitus is not 
within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 
(which provides for establishing service connection for 
diseases, including diabetes mellitus, on a presumptive basis 
based on herbicide exposure therein for veterans who served 
in Vietnam).  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the Veteran may still establish service connection for 
diabetes as due to herbicide exposure with proof of direct 
causation.  However, he has not shown, nor does he contend, 
that he was exposed to herbicides any place in service other 
than in Vietnam.  Furthermore, there is no competent evidence 
that Type II diabetes mellitus was manifested in his first 
postservice year.  Consequently, the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 also do not 
apply.  

To establish service connection for Type II diabetes mellitus 
under these circumstances, the Veteran must show 
affirmatively that the disease is related to his active 
service.  It is not shown in his STRs, nor does he contend, 
that Type II diabetes mellitus was manifested in service.  
Postservice private treatment records show that Type II 
diabetes mellitus was diagnosed in March 2001 (which is 
almost 32 years after his discharge from service).  Such a 
lengthy time interval between service and the earliest 
postservice clinical documentation of the disability is of 
itself a factor for consideration against a finding that his 
Type II diabetes mellitus is related to service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).

Also, there is no competent (medical) evidence in the record 
of a possible nexus between the Veteran's Type II diabetes 
mellitus and his service.  Private treatment records from Dr. 
D.L.B. only note the diagnosis and treatment of diabetes 
mellitus; there is nothing in these records that suggests the 
Veteran's Type II diabetes mellitus may be related to 
service, to include as due to herbicide exposure therein.  
The Board recognizes that under 38 C.F.R. § 3.159(c)(4)(i), 
VA has a duty to provide a VA medical examination or obtain a 
medical opinion once a claimant has established that he has a 
current (or persistent/recurrent) disability that may be 
related to an event, injury, or disease in service.  The 
Veteran has not submitted any medical or textual evidence 
suggesting that his Type II diabetes mellitus might be 
related to his service.  His own statements relating his Type 
II diabetes mellitus to service are not competent evidence, 
as he is a layperson, and lacks the training to opine 
regarding medical etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, VA's duty to assist by 
arranging for an examination/securing a medical opinion is 
not triggered.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's Type II diabetes mellitus is in any way related to 
his service.  Accordingly, the claim must be denied.

Secondary service connection - Erectile dysfunction.

Erectile dysfunction was not noted in service, and there is 
no evidence suggesting that the Veteran's erectile 
dysfunction may be directly related to his service.  He does 
not allege otherwise; his theory of entitlement is solely one 
of secondary service connection.  Specifically, he contends 
that his erectile dysfunction is secondary to diabetes 
mellitus.

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  

Inasmuch as service connection for diabetes mellitus has been 
denied (see above), a threshold legal requirement for 
establishing secondary service connection is not met, i.e., 
it is not shown that the primary disability (diabetes 
mellitus) alleged to have caused or aggravated the disability 
for which secondary service connection is sought (erectile 
dysfunction) is service-connected.  Accordingly, the claim of 
service connection for erectile dysfunction as secondary to 
diabetes mellitus is legally insufficient, and must be denied 
as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Secondary service connection - Bilateral arm and leg 
disabilities.

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record does not include any competent evidence that a 
bilateral arm disability or bilateral leg disability was 
manifested in service.  There is no competent evidence that 
arthritis of the arms or legs was manifested in the Veteran's 
first postservice year.  Consequently, service connection for 
a bilateral arm disability or bilateral leg disability on the 
basis that either such disability became manifest in service, 
and persisted, or on a presumptive basis (for bilateral arm 
or leg arthritis as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  

Furthermore, postservice treatment records are silent as to a 
current bilateral arm or leg disability.  [Notably, while 
private treatment records from Dr. D.L.B. show that the 
Veteran has complained of right arm numbness and leg cramps, 
the former was found to be related to cervical (neck) disk 
disease and the latter related to lumbar (low back) disk 
disease.]  Because the record does not include any competent 
evidence that the Veteran has the disabilities for which 
service connection is sought, i.e., there is no medical 
diagnosis of an arm or leg disability, the Board finds that 
there is no valid claim of direct or secondary service 
connection for such disabilities.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Furthermore, as service connection 
for diabetes mellitus has been denied, another threshold 
legal requirement for substantiating a claim of service 
connection for disability as due to diabetes mellitus is not 
met.  Accordingly, the Veteran's claims of service connection 
for bilateral arm and bilateral leg disability as secondary 
to diabetes mellitus are legally insufficient and must be 
denied as lacking legal merit.  See Sabonis, 6 Vet. App. at 
430. 


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for erectile dysfunction, claimed as 
secondary to Type II diabetes mellitus, is denied.

Service connection for a bilateral arm disability, claimed as 
secondary to Type II diabetes mellitus, is denied.

Service connection for a bilateral leg disability, claimed as 
secondary to Type II diabetes mellitus, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


